Dissenting Opinion by
Mb. Justice Bell:
President Judge Kun in bis able opinion said:
“Appellant is an outdoor advertising company *560which leased the roof area above a drugstore located at the Southwest corner of Castor Avenue and Cottman Street. The premises are zoned ‘A’ Commercial.* It was the intention of applicant to erect a roof sign thereon. The application for a sign permit was refused by the Department of Licenses and Inspections, and on reference to the Zoning Board, the Board also refused the application.
“The evidence before the Board disclosed that the area involved is highly commercial,* with a Lit Brothers Department Store, a Food Fair Market and a gasoline station located on the other corners of the intersection. The Board found as facts that the proposed use was not an accessory use and that to permit the sign to be erected would not further the orderly and proper development of the area. The Board also found that such a sign would be a distraction to motorists and that the general health, welfare, safety and morals of the neighborhood would be affected if the sign were permitted to be constructed.
“The argument of counsel for the Board is that in an ‘A’ Commercial district such a sign can only be permitted if it is an ‘accessory use’, which is defined in the Zoning Ordinance as a use ‘subordinate to the main use on the lot and customarily incidental to the main use.’ The argument is that since the main use of the property is a drugstore, construction of a sign by an advertising Company is not accessory to the use of the property as a drugstore. The City readily admits that if an application had been made by the owner of the drugstore to construct a sign, the Board would have had to grant it."**
*561Section 16 of the Philadelphia Zoning Ordinance sets forth the uses allowed in and about “a commercial district”. Billboards are not among these enumerated uses. Section 16 (27) of the Ordinance permits “accessory uses customarily incidental to any of the above permitted uses.”
There is no assertion or pretense that the sign will affect (a) the public’s rights to light and air, or (b) its health or morals. The conclusion of the Board that the sign would not further the orderly development of the area, even if correct, furnishes no legal basis to sustain the Ordinance. The conclusion of the Board that the sign will distract motorists is refuted by the admission of the City that the sign would be permissible and valid, and would not distract or affect motorists if the wording of the sign advertised the owner or his merchandise — a so-called accessory use.
The Zoning Ordinance as interpreted by the Board is but another example of the mania which is sweeping America, particularly in many zoning boards and alphabetical agencies, to regulate and minutely control the property, the business affairs and the lives of all our citizens without any regard for the Constitution of Pennsylvania or the Constitution of the United States, which many of them have apparently never read.*
The people of Pennsylvania ordained and proclaimed in their Constitution that “all men have certain inherent and indefeasible rights, among which are those of enjoying and defending life and liberty, of acquiring, possessing and protecting property . . .”.
*562The people of the United States ordained and established our Constitution “in order to secure the blessings of liberty to ourselves and our posterity”.
It seems to have been forgotten that our forefathers crossed an unknown ocean and fought and bled and died for the freedoms which in these days are being constantly obliterated — freedom of the individual and freedom from Governmental intex*ference, which inspired that immortal document, the Declaration of Independence.
I will assume arguendo that the erection of this sign is not an accessory use within the meaning of the Ordinance. However, there is a very important reason why I believe the Order of the lower Court should be affirmed, namely, the Ordinance constitutes an arbitrary, discriminatory and unconstitutional violation of the landowner’s fundamental rights of property.
The touchstone of this case is the admission by the City that the owner of the drugstore coxxld validly construct a sign of the size in question, if it advertised the drugstore or an article sold therein. In other words, if the sign read “Camels Sold Below”, the sign would be permissible and valid; but if the sign read “Camels Sold a Block Away” it would not be permissible or valid. If the sign i’ead “Buy Old Granddad Below and Live to be Eighty”, it would be valid; but if the sign said “Drive Safely and Live Longer”* it would not be permissible or valid. Such a distinction, from a constitutional viewpoint, appears to me to be ridiculous. The wording of a sign, unless it is immoral or against public policy, has no substantial or rational relation to, and is not necessary for the health or safety or morals of the public.
*563There is no doubt that a zoning regulation is valid if it is clearly necessary for the preservation of public health or safety or morals. In Seattle Trust Co. v. Roberge, 278 U.S. 116, the Court said:
“. . . Zoning measures must find their justification in the police power exerted in the interest of the public. Euclid v. Ambler Realty Co., supra, 387. ‘The governmental power to interfere by zoning regulations with the general rights of the land owner by restricting the character of his use, is not unlimited and, other questions aside, such restriction cannot be imposed if it does not bear a substantial relation to the public health, safety, morals, or general welfare.’ Nectow v. Cambridge, supra, p. 188. Legislatures may not, under the guise of the police power, impose restrictions that are unnecessary and unreasonable upon the use of private property or the pursuit of useful activities.* Lawton v. Steele, 152 U.S. 133, 137. Adams v. Tanner, 244 U.S. 590, 595. Meyer v. Nebraska, 262 U.S. 390, 399-400. Burns Baking Co. v. Bryan, 264 U.S. 504, 513. Norfolk Ry. v. Public Service Comm’n., 265 U.S. 70, 74. Pierce v. Society of Sisters, 268 U.S. 510, 534-535. Weaver v. Palmer Bros. Co., 270 U.S. 402, 412, 415. Tyson & Brother v. Banton, 273 U.S. 418, 442.”
There is no doubt that the reasonable and non-discriminatory regulation of billboards by Council or by a zoning board may be a legitimate exercise of the police power depending upon certain factors such as the location of the billboard, its size, strength and safety, and the area involved. See Liggett’s Petition, 291 Pa. 109, 139 A. 619; Cusack Co. v. Chicago, 243 U.S. 526; St. Louis Poster Advertising Co. v. St. Louis, 249 U.S. 269. Cf. also Village of Euclid, 272 U.S. 365; Rolling Green Golf Club Case, 374 Pa. 450, 97 A. 2d 523; *564Medinger Appeal, 377 Pa. 217, 104 A. 2d 118; Lord Appeal, 368 Pa. 121, 81 A. 2d 533; White’s Appeal, 287 Pa. 259, 134 A. 409. But unless the wording of the billboard is immoral or against public policy, the wording cannot possibly have any substantial and rational relation to the health or safety or morals of the public, and an ordinance based on the wording of a sign, no matter how cleverly phrased, is an arbitrary, and in this case a discriminatory, violation of a landowner’s constitutional rights of property!
In Medinger Appeal, 377 Pa., supra, a zoning ordinance which provided for a sliding scale of minimum habitable floor space which varied in different districts of the Township, was held to be unconstitutional. In Lord Appeal, 368 Pa., supra, this Court permitted the erection by an amateur radio operator of a large 32 feet high antenna mast in the backyard of his home which was in a zoned area.
In Rolling Green Golf Club Case, 374 Pa., supra, the Court sustained the right of a property owner to build a road over his own land to connect with a public road. The Court held this was a fundamental inalienable right, and that a zoning ordinance which attempted to restrict the use of property in such a way as to prohibit such roads was an arbitrary and unreasonable intermeddling with rights of property and was unconstitutional.
In the leading case of White’s Appeal, 287 Pa. 259, 134 A. 409, the Court held unconstitutional a zoning ordinance which provided that the set-back of the front wall of a building cannot be nearer to the street line than the distance established by the majority of buildings already constructed at the date of the ordinance. The Court said that such an attempted regulation under the police power “would be to sweep away consti*565tutional guarantees on the ownership of property. It is regulation run mad.”
In Medinger Appeal, 377 Pa., supra, the Court, quoting from Lord Appeal, said:
“ . . an owner of property is still entitled in Pennsylvania to certain unalienable constitutional rights of liberty and property. These include a right to usé his own home in any way he desires, provided he does not (1) violate any provision of the Federal or State Constitutions; or (2) create a nuisance; or (3) violate any covenant, restriction or easement; or (4) violate any laws or zoning or police regulations which are constitutional. It is now well settled that zoning acts and ordinances passed under them are valid and constitutional as structural or general legislation whenever they are necessary for the preservation of public health, safety, morals or general welfare, and not unjustly discriminatory, or arbitrary, or unreasonable, or confiscatory in their application to a particular or specific piece of property: [citing cases].
“ ‘In White’s Appeal, 287 Pa., supra, . . . The Coürt said (page 285) : ‘. . . all property is held in subordination to the right of its reasonable regulation by the government clearly necessary to preserve the health, safety or morals of the people . . . There is one matter that is quite certain, the power to thus regulate does not extend to án arbitraxy, unnecessary or unreasonable intermeddling with the private ownership of property, even though such acts be labeled for the preservation of health, safety and general welfare. The exercise must have a substantial relation to the public good within the spheres held proper. It must not be from an arbitrary desire to resist the natural operation of economic laws or for purely aesthetic considerations: *566Welch v. Swasey, 214 U.S. 91; Coppage v. Kansas, 236 U.S. 1, 18; Boyd v. United States, 116 U.S. 616, 635; St. Louis Poster Advertising Co. v. St. Louis, 249 U.S. 269; Cooley on Constitutional Limitations, 768. While such regulations may not physically take the property, they do so regulate its use as to deprive the owner of a substantial right therein without compensation. “We are in danger of forgetting that a strong public desire to improve the public condition is not enough to warrant achieving the desire by a shorter cut than the constitutional way of paying for the change”: Pennsylvania Coal Co. v. Mahon, 260 U.S. 393, 416. . . . “To secure their property was one of the great ends for which men entered society. The right to acquire and own property, and to deal with it and use it as the owner chooses so long as the use harms nobody, is a natural right. It does not owe its origin to constitutions. It existed before them. It is a part of the citizen’s natural liberty, — an expression of his freedom,— guaranteed as inviolate by every American bill of rights”: Spann v. Dallas, 111 Tex. 350, 235 S.W. 513____’ ”
The very question here in issue was decided by the Superior Court in Prospect Park Borough v. McClaskey, 151 Pa. Superior Ct. 467, 30 A. 2d 179, which held for the reasons herein stated, that a zoning ordinance prohibiting a sign which did not relate to the business conducted on the premises was unconstitutional.
Silver v. Zoning Board of Adjustment, 381 Pa. 41, 112 A. 2d 84, relied upon by the majority opinion, is not controlling because the only question decided in that case was whether a sign on a vacant lot was a primary or an accessory use.
Under the principles hereinabove set forth, I would hold that the Ordinance as interpreted by the Board *567of Adjustment and applied to this case was arbitrary, discriminatory, confiscatory and a palpable violation of plaintiff’s constitutional rights.

 The photographs clearly demonstrated that this was ■ unquestionably a commercial area.


 Italics throughout, ours.


 See particularly Art. I, §1, §9, §10, of tlie Constitution of Pennsylvania; Fifth and Fourteenth Amendments of the Constitution of the United States.


 Whether inserted by the owner or by his lessee, the Chamber of Commerce.


 Italics oars.